Citation Nr: 1023649	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  03-34 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for 
Meniere's syndrome with bilateral hearing loss, tinnitus, and 
dizziness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from December 1964 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The Board remanded this 
matter for additional development in April 2006 and September 
2009.    


FINDINGS OF FACT

1.  The evidence of record does not indicate that the 
Veteran's Meniere's syndrome is productive of attacks of 
vertigo with cerebellar gait occurring from one to four times 
a month.  

2.  The Veteran has had a peripheral vestibular disorder that 
is related to his service-connected Meniere's syndrome, which 
causes dizziness and staggering.  

3.  The Veteran has tinnitus that is related to his service-
connected Meniere's syndrome.

4.  The Veteran has a hearing loss disorder that is related 
to his service-connected Meniere's syndrome, which caused 
Level IV hearing acuity in his right ear, and Level XI 
hearing acuity in his left ear between October 12, 2000 and 
June 26, 2001.  

5.  Since June 26, 2001, the Veteran's hearing loss disorder 
has caused Level I or II hearing acuity in his right ear, and 
Level XI hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent, for Meniere's syndrome, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6205 (2009).

2.  The criteria for a disability rating of 30 percent, for a 
peripheral vestibular disorder, have been met from February 
28, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6204 (2009).

3.  The criteria for a disability rating of 10 percent, for 
tinnitus, have been met from February 28, 2000.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2009).

4.  The criteria for a disability rating of 30 percent, for 
bilateral hearing loss, had been met between October 12, 2000 
and June 26, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2009).

5.  The criteria for a disability rating of 10 percent, for 
bilateral hearing loss, have been met from June 26, 2001.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id.

In August 2006 and November 2007, VA provided the Veteran 
with correspondence that satisfied VCAA notification 
requirements.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The 
Veteran was informed of the elements of his claim, and of the 
evidence necessary to substantiate the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran 
was advised of the respective duties of the VA and of the 
Veteran in obtaining evidence needed to substantiate his 
claim.  And VA requested from the Veteran relevant evidence, 
or information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  

The Board notes deficiencies with VCAA notification, however.  
VA did not notify the Veteran prior to the rating decision on 
appeal of disability ratings in general, of effective dates 
for the award of VA benefits, or of the specific elements of 
his increased rating claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  See 
also Dingess/Hartman and Vazquez-Flores, both supra.    

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The Veteran was duly notified regarding his 
claim by November 2007.  And following full notification, the 
RO readjudicated the Veteran's claim in three Supplemental 
Statements of the Case of record dated in August 2009, 
January 2010, and February 2010.  These readjudications 
comply with the remedial actions outlined in Mayfield.  See 
Mayfield, 444 F.3d 1328.  Based on this background, the Board 
finds VA's untimely notice in this matter to be harmless 
error.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  VA afforded the Veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  VA obtained medical records relevant to 
this appeal.  And VA provided the Veteran with VA 
compensation examinations for his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.

II.  The Merits to the Claim for Increased Rating

The Veteran has been service connected for Meniere's syndrome 
since October 1967.  In a December 1976 rating decision, the 
RO rated the Veteran as 30 percent disabled, effective 
October 6, 1975.  See 38 C.F.R. § 4.87, Diagnostic Code (DC) 
6205.  On February 28, 2001, the Veteran filed an increased 
rating claim for this disorder.  In the September 2001 rating 
decision on appeal, the RO denied his claim.  

In this decision, the Board will assess whether a higher 
disability evaluation has been warranted at any time during 
the appeal period since February 28, 2000 (one year prior to 
the date of the Veteran's February 28, 2001 claim for 
increase).  See Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service- connected disability exhibits symptoms that 
would warrant different ratings).  See also 38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Meniere's syndrome is rated under DC 6205 of 38 C.F.R. 
§ 4.87.  Ratings of 30, 60,  and 100 percent are authorized 
under that code provision.  As the Veteran has already been 
rated at 30 percent, the Board will initially limit its 
discussion here to whether the next-highest rating - 60 
percent - has been warranted.  A 60 percent rating is 
warranted for Meniere's syndrome where the evidence of record 
shows hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus.  Id.    

The relevant evidence of record consists of VA treatment 
records, private treatment records, the Veteran's statements, 
and VA compensation examination reports dated in June 2001, 
July 2001, April 2007, and December 2009.  

This evidence provides detail regarding the nature of the 
Veteran's Meniere's syndrome.  And this evidence notes the 
Veteran's balance problems, his hearing loss, and his 
tinnitus.  The preponderance of this evidence indicates, 
however, that the Veteran has not experienced attacks of 
vertigo with cerebellar gait occurring from one to four times 
a month.  See 38 C.F.R. § 4.87, DC 6205.  

The Board notes the many statements of record from the 
Veteran indicating that his Meniere's syndrome causes vertigo 
and frequent staggering.  He details these symptoms in 
several statements of record dated between February 2001 and 
February 2010.  And his complaints of vertigo are noted in 
medical records dated in the early 2000s - in a November 2000 
private report, in the June 2001 VA examination report, and 
in August 2001 VA treatment records.  

The Veteran is certainly competent to comment on observable 
symptomatology, such as dizziness and falls.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  But, as a layperson, he 
is not competent to render evidence on medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (laypersons are 
not competent to render medical opinions as to etiology or 
diagnosis).  Instead, the Board must rely on medical evidence 
on the issue of whether the Veteran's Meniere's syndrome 
causes actual vertigo.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (the Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim).

As such, the Board has reviewed the December 2009 VA 
compensation examination report of record.  This examination 
was conducted by an otolaryngologist, a specialist on ear-
related matters.  This specialist indicated a review of the 
claims file and of the Veteran prior to rendering his report 
and opinion.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  This specialist detailed the nature of the Veteran's 
disorder, to include his hearing loss, tinnitus, and 
imbalance.  And this specialist concluded that the Veteran 
did not experience "true vertigo spells[.]"  In support, 
the examiner noted that the Veteran did not report nausea or 
vomiting.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(supporting clinical data or other rationale should accompany 
medical opinion).  Rather, the examiner indicated that a 
peripheral vestibular disorder caused the Veteran's 
imbalance.  In sum, this specialist's report and opinion 
preponderates against the Veteran's claims to vertigo here.  
A 60 percent rating is therefore unwarranted under DC 6205.  
See Alemany, supra.      

Nevertheless, the Board finds that other DCs which address 
the symptoms of the Veteran's Meniere's syndrome will provide 
for a higher cumulative disability evaluation here.  In a 
note to DC 6205, it is indicated that Meniere's syndrome is 
to be rated either under DC 6205 or separately by rating a 
peripheral vestibular disorder, hearing impairment, and 
tinnitus, whichever method results in a higher overall 
rating.  The Note also provides that a rating for hearing 
impairment (DC 6100), tinnitus (DC 6260), or the peripheral 
vestibular disorder (DC 6204) is not to be combined with a 
rating under DC 6205.  38 C.F.R. § 4.87.  

As separate evaluations for imbalance, hearing loss, and 
tinnitus will result in an evaluation higher than that the 
Veteran now has under DC 6205, the Board will rate these 
disorders separately below.   

	Peripheral Vestibular Disorder 

Under DC 6204, a 30 percent rating is warranted for dizziness 
and occasional staggering due to a peripheral vestibular 
disorder.  38 C.F.R. § 4.87.  The Board finds that this 
rating has been warranted here since one year prior to the 
Veteran's claim for increased rating on February 28, 2001.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).

Again, the Board notes the Veteran's several statements of 
record dated between February 2001 and February 2010 which 
details his reports of dizziness and staggering resulting in 
"accidental falls[.]"  The Board also notes a November 2006 
statement from the Veteran's spouse, in which it is indicated 
that the Veteran experiences dizziness, staggering, and 
falls, and that "[d]izziness that would come upon him from 
nowhere and stumbling over nothing in particular."  As 
laypersons, they are competent to comment on observable 
symptomatology, such as that at issue here.  So their 
statements are considered evidence in this decision.  See 
Layno, supra.   

The VA and private medical records support the Veteran's 
claims to instability as well.  August and October 2000 
private medical records indicate "unstable Meniere's 
disease" and dizziness, and note in a balance test (ENG) 
report a left peripheral vestibular disorder.  A November 
2000 private report indicates "short duration, episodic 
imbalance."  This examiner noted that the Veteran's 
imbalance affected his occupation as an electrician, and even 
related to a fall that resulted in execution.  The June 2001 
VA examination report notes the Veteran's reports of 
dizziness several times per week, which cause him to 
"suddenly grab something[.]"  VA treatment records dated in 
August 2001 indicate balance testing showing "severe 
weakness on left side."  And the December 2009 VA 
compensation examiner stated that although the Veteran did 
not have "true vertigo spells", he did manifest "left 
vestibular weakness" which caused "symptoms of unbalance."  
The examiner diagnosed the Veteran with "burnt out" left 
Meniere's syndrome, leaving the Veteran with no left ear 
hearing and "a severely hypofunctional left vestibular 
system" which caused the Veteran's imbalance.    

Based on this evidence, a 30 percent rating is warranted for 
peripheral vestibular disorder, effective February 28, 2000.  

        Tinnitus 

Tinnitus is rated under DC 6260 of 38 C.F.R. § 4.87, and 
provides for a single compensable evaluation of 10 percent.  
See Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006) (DC 
6260 limits a Veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral). 

The evidence of record also demonstrates that the Veteran has 
had tinnitus since February 28, 2000.  The Veteran himself 
attests to tinnitus symptoms.  See Layno, supra.  The RO 
recognized tinnitus symptoms in the December 1976 rating 
decision that granted a 30 percent evaluation for Meniere's 
syndrome.  The private records dated in August and October 
2000 indicate tinnitus while the November 2000 private report 
notes "roaring tinnitus."  The August 2001 VA treatment 
records note "whistling" tinnitus.  And the April 2007 VA 
report notes the Veteran's tinnitus, as do the June 2009 
private report and December 2009 VA report.  

Based on this evidence, a 10 percent rating is warranted for 
tinnitus, effective February 28, 2000.  

        

Hearing Loss   


Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  The Court of Appeals for Veterans Claims (Court) 
has held that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent four audiology examinations during the 
course of this appeal  - in October 2000, July 2001, April 
2007, and June 2009.  

The October 2000 private audiology examination indicated the 
Veteran's right ear with 80 percent speech recognition.  
Decibel loss (dB) at 1000 Hertz (Hz) was 30dB, with a 35dB 
loss at 2000, a 70dB loss at 3000, and a 75dB loss at 4000.  
The average decibel loss for the right ear was 53 decibels.  
In the left ear, the examination indicated 0 percent speech 
recognition.  Decibel loss at 1000 Hz was 90dB, with a 85dB 
loss at 2000, a 80dB loss at 3000, and a 80dB loss at 4000.  
The average decibel loss for the left ear was 84 decibels.  

The July 2001 VA audiology examination indicated the 
Veteran's right ear with 88 percent speech recognition.  
Decibel loss at 1000 Hz was 20dB, with a 25dB loss at 2000, a 
55dB loss at 3000, and a 55dB loss at 4000.  The average 
decibel loss for the right ear was 39 decibels.  In the left 
ear, the examination indicated 0 percent speech recognition.  
Decibel loss at 1000 Hz was 90dB, with a 90dB loss at 2000, a 
80dB loss at 3000, and a 80dB loss at 4000.  The average 
decibel loss for the left ear was 85 decibels. 

The April 2007 VA audiology examination noted the Veteran's 
right ear with 96 percent speech recognition.  Decibel loss 
at 1000 Hz was 15dB, with a 20dB loss at 2000, a 60dB loss at 
3000, and a 60dB loss at 4000.  The average decibel loss for 
the right ear was 39 decibels.  In the left ear, the 
examination indicated 0 percent speech recognition.  Decibel 
loss at 1000 Hz was 90dB, with a 90dB loss at 2000, a 80dB 
loss at 3000, and a 80dB loss at 4000.  The average decibel 
loss for the left ear was 85 decibels. 

The private June 2009 audiology examination report noted the 
Veteran's right ear with 89 percent speech recognition.  
Decibel loss at 1000 Hz was 20dB, with a 25dB loss at 2000, a 
65dB loss at 3000, and a 65dB loss at 4000.  The average 
decibel loss for the right ear was 44 decibels.  In the left 
ear, the examination indicated 0 percent speech recognition.  
Decibel loss at 1000 Hz was 90dB, with a 90dB loss at 2000, a 
80dB loss at 3000, and a 85dB loss at 4000.  The average 
decibel loss for the left ear was 86 decibels. 

From the October 12, 2000 private examination until the June 
26, 2001 VA examination, the Veteran's hearing acuity was 
Level IV in the right ear and Level XI in the left ear.  A 30 
percent rating was warranted for this level of hearing loss.  
38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII, Diagnostic Code 
6100.

From June 26, 2001, the examination results yielded Level I 
or II hearing acuity in the right ear and Level XI hearing 
acuity in the left ear.  This level of hearing has warranted 
a 10 percent evaluation under 38 C.F.R. §§ 4.85, 4.86, Tables 
VI, VIa, VII, Diagnostic Code 6100.  See Hart and Lendenmann, 
both supra.  

In sum, the Veteran should receive a 30 percent rating for 
his peripheral vestibular disorder, a 10 percent rating for 
his tinnitus, and staged ratings of 30 and 10 percent for his 
hearing loss.  As he is now separately rated for the symptoms 
of his Meniere's syndrome, he should no longer receive a 
compensable rating under DC 6205.  See 38 C.F.R. § 4.78.  




ORDER

1.  From February 28, 2000, entitlement to a 30 percent 
rating for a peripheral vestibular disorder is granted, 
subject to regulations governing the payment of monetary 
awards.  

2.  From February 28, 2000, entitlement to a 10 percent 
rating for tinnitus is granted, subject to regulations 
governing the payment of monetary awards.  

3.  From October 12, 2000 to June 26, 2001, entitlement to a 
30 percent rating for hearing loss is granted, subject to 
regulations governing the payment of monetary awards.  

4.  From June 26, 2001, entitlement to a 10 percent rating 
for hearing loss is granted, subject to regulations governing 
the payment of monetary awards.  



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


